Citation Nr: 0924944	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a right 
rotator cuff tear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) 
with the Utah Army National Guard from August 22, 1963 to 
February 21, 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  By that rating action, the RO denied 
service connection for a right rotator cuff injury.  The 
Appellant timely appealed the RO's January 2008 rating action 
to the Board. 

In April 2009, the Appellant testified before the undersigned 
at a hearing conducted at the Salt Lake City, Utah RO.  A 
copy of the transcript has been associated with the claims 
file.  During the hearing, the Appellant submitted additional 
evidence in support of his service connection claim, along 
with a wavier of RO initial consideration of the evidence.  
Thus, a remand to the RO is not necessary in this instance.  
38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  A right arm or shoulder disability was not noted upon the 
Appellant's entry onto ACDUTRA in August 1963.

2.  With resolution of the benefit of the doubt in the 
appellant's favor, clear and unmistakable evidence indicates 
that upon entry into ACDUTRA in  August 1963, the Appellant 
had a pre-existing right arm or shoulder disability.  

3.  Clear and unmistakable evidence exists to indicate that 
the Appellant's pre-existing right shoulder disability was 
not aggravated by any incident of ACDUTRA.  




CONCLUSIONS OF LAW

1.  The presumption of sound condition at the time of entry 
onto ACDUTRA is rebutted. 38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2008); VAOPGCPREC 3-03 
(July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

2.  The presumption of aggravation of a pre-existing disorder 
is rebutted, and the criteria for a grant of service 
connection for residuals of a right rotator cuff tear have 
not been met.  38 U.S.C.A. §§ 101, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The claimant should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.
With regard to the service connection claim on appeal, VA 
provided the Appellant with pre-adjudication notice on the 
Pelegrini II VCAA elements in an October 2007 letter.  The 
letter informed the Appellant to let VA know of any evidence 
he thought would support his claim for service connection for 
residuals of a right rotator cuff tear, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Appellant was informed of the Dingess elements 
in an October 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Appellant was provided pre-adjudication 
VCAA notice via an October 2007 letter.  Id.

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service treatment 
records from his period of ACUDTURA (e.g. August 22, 1963 to 
February 21, 1964) are contained in the claims file.  In a 
November 2007 response to VA's inquiry surrounding the 
Appellant's period of military service, the National 
Personnel Records Center (NPRC) indicated that the Appellant 
only had the period of ACDUTRA noted above.  VA Forms 119, 
Report of Contacts, dated in January and September 2008, 
reflect that McKay Dee Hospital Center and Hill Air Force 
Base reported that there were no records of Appellant at 
their respective facilities.  McKay Hospital further noted 
that records from when their facility was known as "Dee 
Hospital," would not have been retained by anyone.  

The Appellant was not afforded a VA examination in 
conjunction with his claim for service connection for 
residuals of a right rotator cuff injury.  Notwithstanding 
being informed that he had the responsibility to do so, the 
Appellant has not presented evidence of current medical 
treatment, and the only medical evidence of record is dated 
in 1972, fully eight years after the Appellant was discharged 
from ACDUTRA, and 35 years prior to submission of his claim.  
As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence  suggestive of 
a linkage between his active service and the current 
disorders, if shown.  The Appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the Appellant under the VCAA, 
does not contain competent evidence to suggest that the 
disorder is related to the Appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    


Thus, as service medical records do not contain any 
suggestion of any right shoulder disability, and the 
Appellant has not submitted nor pointed to the existence of 
any evidence later than 1972 that can be obtained, the Board 
must conclude that no additional development is required 
based on the facts of this case, to include a medical 
examination and/or opinion where the examiner would be asked 
whether there is a causal link between the Appellant's 
service treatment records and a right shoulder disability, if 
currently demonstrated.  Wells and Charles, supra.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claim for service connection for residuals of a right 
rotator cuff tear analyzed in the decision below.


II.  The Merits of the Claim

The Appellant contends that he was accepted into the Utah 
Army National Guard in 1963 with a pre-existing condition to 
his right rotator cuff.  He claims that he was accepted into 
service at that time, notwithstanding his report to service 
department officials that he had fractured his right arm in a 
pre-service accident.  He argues that after being accepted 
into service, his pre-existing right shoulder disorder was  
aggravated by the rigors of basic training and Airborne 
School.  Although he is cognizant that no service medical 
records have been located to support his allegation that he 
advised service medical examiners of his pre-existing 
disorder, he has submitted two photographs which he alleges 
depict his right arm cased two years prior to ACDUTRA.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The specific bases of the denial are 
that although the statutory presumption of soundness is 
rebutted in this matter, there also exists clear and 
unmistakable evidence which indicates that the Appellant's 
pre-existing right arm or shoulder disorder was not 
aggravated by any incident of ACDUTRA.

The law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  The law 
also provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

A claimant with military service is presumed to have been in 
sound condition except for defects noted when examined and 
accepted for service.  According to 38 C.F.R. § 3.304(b), the 
term "noted" denotes only such conditions that are recorded 
in examination reports.  The existence of conditions prior to 
service reported by the claimant as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Here, although the Board finds that the Appellant is plainly 
untruthful in his present report that he informed military 
medical examiners of his previous injury at the time that he 
entered active duty, with resolution of the benefit of the 
doubt in the Appellant's favor, clear and unmistakable 
evidence exists to support a finding that he was not in sound 
physical condition at the time he was accepted for ACDUTRA. 

Specifically, the Appellant related that while in high 
school, he injured his arm while playing baseball.  He stated 
that a cyst on a bone in his arm "shattered," and that he 
was placed in a body cast for two months; followed by another 
casting for approximately six months; after which he 
underwent physical therapy for several months.  During the 
April 2009 hearing, the Appellant stated that he documented 
his prior injury on "medical paperwork" at the time he 
entered ACDUTRA, and that upon his enlistment, he advised 
military authorities of his previous arm injury.  Apart from 
these contentions, the Appellant has periodically argued 
throughout the pendency of this matter that had he been 
properly examined by military authorities at the time of his 
entry onto ACDUTRA, he would not be disabled today.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Here, the record shows that the Appellant is plainly 
untruthful in his report of having advised National Guard 
authorities of his prior injury, and indeed his report is 
wholly incredible apart from the record.  

In his report of medical history questionnaire dated July 29, 
1963, the Appellant then denied having, or every having had, 
a "painful or trick shoulder or elbow," or "bone or joint 
or other deformity, and responded in the negative to the 
specific  inquiry whether he "ever had any illness or injury 
other than those already noted."  (Italics added).  Further, 
no clinical abnormalities were found, and the Appellant's 
upper extremities were evaluated as "normal."  (See, July 
1963 Utah Army National Guard enlistment examination report).  

The Appellant plainly lied by omission in 1963 when he failed 
to advise military medical examiners of his prior injury, and 
is now equally and plainly incredible in his report that he 
did so advise National Guard authorities of his prior injury.   
Thus, a previously existing physical condition was not 
"noted" when the appellant entered active duty - thus for 
the Appellant's contention of inadequate medical scrutiny at 
the time of his enlistment.  

However, notwithstanding the Appellant's then and present 
incredibility, and according the benefit of the doubt to the 
Appellant on the question, there is clear and unmistakable 
evidence that a right shoulder or arm disorder preexisted his   
entrance onto active duty.  In support of his application, 
the Appellant has submitted a photocopy of two photographs 
which are dated July 1961 - approximately two years prior to 
his entrance onto active duty.  These depict the Appellant in 
a cast from approximately the wrist to the shoulder.  

After careful consideration of this evidence, the Board holds 
that the photographs are clear and unmistakable evidence that 
the Appellant had a pre-existing right arm or shoulder 
injury, of an otherwise unspecified nature, at the time he 
entered ACDUTRA.  The Board so holds on the basis of the 
benefit-of-the-doubt doctrine, as noted above.  

The presumption of soundness having been rebutted, the 
Board's analysis then turns to whether there exists clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  As noted, a pre-existing injury will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).

There is no evidence that the pre-existing disorder underwent 
any increase in severity during the Appellant's ACDUTRA.  
Notwithstanding the Appellant's account of having advised 
military medical authorities of his prior injury, and now 
equally his incredible account of continuous difficulty 
throughout ACDUTRA both in basic training and Airborne School 
of upper extremity difficulty, the sole mention of any upper 
extremity abnormality in the entirety of the Appellant's 
service medical records is dated October 1963.  The Appellant 
was then seen for an upper respiratory infection (URI), and 
it was noted that the Appellant had an "old arm injury."  
The nature of the injury, however, was not reported, nor were 
the circumstances under which that entry was made to include 
any complaints, symptoms or other data.  The remainder of the 
Appellant's service treatment records are wholly devoid of 
any subjective complaints or clinical findings referable to 
the right shoulder.  
Most critically in light of the Appellant's apparent 
contention as to continuous symptoms during and since 
ACDUTRA, a January 1964 service separation examination report 
reflects that the Appellant's upper extremities were 
evaluated as "normal."  Indeed, the Appellant again denied 
having or "ever having had" a painful or "trick" shoulder 
at service discharge.  He indicated that he was in "Good 
condition."  (See, January 1964 Report of Medical History).  

Measured against this highly probative medical evidence, the 
various witness statements submitted by the Appellant and 
authored by friends and acquaintances are not credible.  The 
statements were generated during the Appellant's current 
attempt to gain compensation, as opposed to evidence which 
was prepared contemporaneously to the events by both medical 
experts and the Appellant himself, with the specific purpose 
to record the Appellant's physical condition.  That the 
medical evidence was prepared with a view towards determining 
the Appellant's capacity to serve in hazardous conditions of 
military service - in particular possible deployment to 
active service in wartime as a medic with a National Guard 
augment to the U.S. Special Forces, renders it even more 
probative. 

The January 1964 ACDUTRA separation examination report is 
clear and unmistakable evidence that the Appellant's prior 
injury was not aggravated during ACDUTRA,.  It was generated 
with a view towards ascertaining Appellant's then-state of 
physical fitness, and is akin to a statement of diagnosis or 
treatment, and is therefore of increased probative value, 
reflecting the Appellant's then state of physical fitness. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).


Evidence dated subsequent to the Appellant's discharge from 
ACDUTRA for the period from August 1963 to February 1964 does 
not alter this finding.  In particular, the Board has 
considered the Appellant's report of separation from the 
National Guard (NGB form 22), dated January 1968 - four years 
after he was discharged from ACDUTRA.  While it indicates 
that the Appellant was discharged from the rolls of the 
National Guard due to "physical disqualification," there is 
no mention of the nature of the disqualification, nor of the 
circumstances which led to such a finding.  Stated 
alternatively, although he was apparently separated from the 
National Guard four years after ACDUTRA, the record is silent 
as to what transpired during this period from 1964 to 1968 
when the Appellant was not on active military duty.    

Similarly, the Board has also considered a post-ACDUTRA, and 
post-National Guard enrollment, January 1972 medical report 
recommending that the Appellant be reassigned to a civilian 
position involving  desk work.  Although it was indicated 
that the Appellant had previously sustained a right arm 
fracture and that he had experienced recurrent dislocations, 
the report does not indicate when the dislocations occurred 
in the eight years since the Appellant was discharged from 
ACDUTRA.  In any event, it is plain that at the time the 
Appellant was discharged from active duty in January 1964, 
there was no right arm or shoulder disability or symptoms 
noted.  

Further, the Appellant has submitted no medical evidence 
whatsoever to demonstrate that he has any present disorder 
other than shoulder pain since 1972.  Apart from the absence 
of any medical information indicating that the Appellant had 
any complaints of right shoulder symptoms during ACDUTRA, the 
absence of such evidence is certainly indicative that the 
Appellant has no disorder that may be related to aggravation 
of a pre-existing disorder as a result of that military 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).


In sum, service connection is not warranted.  There is no 
evidence of any treatment for any right shoulder condition 
during his period of ACDUTRA and no competent medical 
evidence relating it to that period.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Appellant was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Appellant was clearly advised in letters of the need to 
submit medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the Appellant is of the opinion that he currently has 
residuals of a right rotator cuff tear that are related to 
his period of ACDUTRA, as a lay person, he is not competent 
to offer an opinion that requires specialized training, such 
as the etiology of a medical disorder.  Id.

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of a right rotator cuff tear 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


